Order entered March 8, 2018




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-01393-CV

                     WOODHAVEN DR. 1401 LAND TRUST, Appellant

                                                V.

                            BANK OF AMERICA, N.A., Appellee

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-02540-2016

                                            ORDER
       Before the Court is appellant’s March 6, 2018 second motion to extend time for filing

brief. We GRANT the motion and ORDER the brief be filed no later than March 16, 2018.

Appellant is cautioned that further extension requests will be disfavored.


                                                       /s/   DAVID EVANS
                                                             JUSTICE